Exhibit 10.4

DOLBY LABORATORIES, INC.

2005 STOCK PLAN

STOCK OPTION AGREEMENT

(For Participants in China)

Unless otherwise defined herein, the terms defined in the Dolby Laboratories,
Inc. 2005 Stock Plan as amended (the “Plan”) shall have the same defined
meanings in this Stock Option Agreement (the “Option Agreement”).

 

I. NOTICE OF STOCK OPTION GRANT

 

Participant:

  [insert name of record]

Address:

 

[insert address line 1, 2, and 3 (as required)]

[insert city, state/province zip/postal code (country)]

Participant has been granted an Option, subject to the terms and conditions of
the Plan and this Option Agreement, as follows:

 

Grant Number

 

[insert option number]

Date of Grant

 

[insert option date]

Vesting Commencement Date

 

[insert vest base date]

Exercise Price per Share

 

[insert option price]

Total Number of Shares Granted

 

[insert shares granted]

Total Exercise Price

 

[insert total option price]

Type of Option:

 

[insert long type]

Term/Expiration Date:

 

[insert expiration date]



--------------------------------------------------------------------------------

Vesting Schedule:

Subject to Participant continuing to be a Service Provider and other limitations
set forth in the Plan and this Option Agreement, this Option may be exercised,
in whole or in part, in accordance with the following schedule:

 

Date of Vesting

 

Shares Vesting

[Vest Date Period 1]

  [Shares Period 1]

[Vest Date Period 2]

  [Shares Period 2]

[Vest Date Period 3]

  [Shares Period 3]

[Vest Date Period 4]

  [Shares Period 4]

Termination Period:

This Option will be exercisable for three (3) months after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for one (1) year after
Participant ceases to be Service Provider. Notwithstanding the foregoing, in no
event may this Option be exercised after the Term/Expiration Date as provided
above.

 

II. AGREEMENT

A. Grant of Option.

The Administrator hereby grants to Participant named in the Notice of Stock
Option Grant (the “Notice of Grant”) an Option to purchase the number of Shares,
as set forth in the Notice of Grant, at the exercise price per Share set forth
in the Notice of Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference, and this
Option Agreement. Subject to Section 20(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Option Agreement, the terms and conditions of the Plan shall
prevail.

If designated in the Notice of Grant as an Incentive Stock Option, this Option
is intended to qualify as an Incentive Stock Option under Section 422 of the
Code. However, if this Option is intended to be an Incentive Stock Option, to
the extent that it exceeds the $100,000 rule of Code Section 422(d), or
otherwise does not qualify as an Incentive Stock Option, it shall be treated as
a Nonstatutory Stock Option.

B. Exercise of Option.

1. Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

2. Method of Exercise. This Option is exercisable by (i) delivery of an exercise
notice, in the form and manner determined by the Administrator, or
(ii) following an electronic or other exercise procedure prescribed by the
Administrator, which in either case shall state the election to exercise the
Option, the number of Shares in respect of which the Option is

 

2



--------------------------------------------------------------------------------

being exercised (the “Exercised Shares”), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan. Participant shall provide payment of the aggregate Exercise Price as to
all Exercised Shares at the time of exercise, together with any applicable
withholding taxes arising in connection with such exercise. This Option shall be
deemed to be exercised upon receipt by the Company of a fully executed exercise
notice or completion of such exercise procedure, as the Administrator may
determine in its sole discretion, accompanied by such aggregate Exercise Price
and any applicable withholding taxes.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes, the Exercised Shares shall be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

C. Method of Payment.

Payment of the aggregate Exercise Price shall be by any of the following, or a
combination thereof, at the election of Participant:

1. consideration received by the Company under a formal cashless exercise
program adopted by the Company in connection with the Plan; or

2. any other methods approved by the Administrator and permitted by Applicable
Laws.

D. Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Participant only by Participant. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant.

E. Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.

F. Tax Obligations.

Regardless of any action the Company or Participant’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”),
Participant acknowledges that the ultimate liability for all Tax-Related Items
legally due by him or her is and remains Participant’s responsibility and that
the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option grant, including the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends;

 

3



--------------------------------------------------------------------------------

and (2) do not commit to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax-Related Items.

Participant understands that he or she may suffer adverse tax consequences as a
result of Participant’s purchase or disposition of the Shares. Participant
represents that he or she will consult with any tax advisors Participant deems
appropriate in connection with the purchase or disposition of the Shares and
that Participant is not relying on the Company for any tax advice.

Prior to exercise of the Option, Participant will pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Participant authorizes the Company and/or the Employer
to withhold all applicable Tax-Related Items legally payable by Participant from
his or her wages or other cash compensation paid to Participant by the Company
and/or the Employer or from proceeds of the sale of Shares. Alternatively, or in
addition, if permissible under local law, the Company may (1) sell or arrange
for the sale of Shares acquired through exercise to meet the withholding
obligation for Tax-Related Items, and/or (2) withhold in Shares, provided that
the Company only withholds the amount of Shares necessary to satisfy the minimum
withholding amount. Finally, Participant will pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of Participant’s participation in the Plan or
Participant’s purchase of Shares that cannot be satisfied by the means
previously described. Participant acknowledges and agrees that the Company may
refuse to honor the exercise if such withholding amounts are not delivered at
the time of exercise.

G. Acknowledgements.

1. Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions thereof. Participant has reviewed the
Plan (including any applicable appendixes or sub-plans thereunder) and this
Option Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Option and fully understands all provisions
of the Option. Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under the Plan or this Option. Participant further agrees to notify the
Company upon any change in the residence address in the Notice of Grant.

2. The Company (and not Participant’s employer) is granting the Option. The
Company will administer the Plan from outside Participant’s country of
residence.

3. That benefits and rights provided under the Plan are wholly discretionary
and, although provided by the Company, do not constitute regular or periodic
payments. The benefits and rights provided under the Plan are not to be
considered part of Participant’s salary or compensation for purposes of
calculating any severance, resignation, termination, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind and in no

 

4



--------------------------------------------------------------------------------

event should be considered as compensation for, or relating in any way to,
services for the Company or the Employer.

4. The grant of the Option, and any future grant of Options under the Plan is
entirely voluntary, and at the complete discretion of the Company. Neither the
grant of the Option nor any future grant of an Option by the Company will be
deemed to create any obligation to grant any further Options, whether or not
such a reservation is explicitly stated at the time of such a grant. The Company
has the right, at any time to amend, suspend or terminate the Plan.

5. The future value of the underlying Shares is unknown and cannot be predicted
with certainty.

6. If the underlying Shares do not increase in value, the Option will have no
value.

7. The Plan will not be deemed to constitute, and will not be construed by
Participant to constitute, part of the terms and conditions of employment, and
that the Company will not incur any liability of any kind to Participant as a
result of any change or amendment, or any cancellation, of the Plan at any time.

8. In the event that the Participant is not an employee of the Company,
Participation in the Plan will not be deemed to constitute, and will not be
deemed by Participant to constitute, an employment or labor contract with the
Company and furthermore, the Option grant will not be interpreted to form an
employment or labor contract with the Employer or any Subsidiary or affiliate of
the Company.

9. Participant has received the terms and conditions of this Option Agreement
and any other related communications in English, and Participant consents to
having received these documents in English.

10. The Participant is voluntarily participating in the Plan.

11. In consideration of the grant of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option resulting from termination of Participant’s employment by
the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and Participant irrevocably releases the Company and
the Employer from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by accepting this Option Agreement, Participant will be deemed
irrevocably to have waived his or her entitlement to pursue such claim.

12. In the event of termination of Participant’s employment (whether or not in
breach of local labor laws), Participant’s right to receive the Option and vest
in the Option under the Plan, if any, will terminate effective as of the date
that Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law). In
the event of termination of employment (whether or not in breach of local labor
laws),

 

5



--------------------------------------------------------------------------------

Participant’s right to exercise the Option after termination of employment, if
any, will be measured by the date of termination of Participant’s active
employment and will not be extended by any notice period mandated under local
law. The Administrator shall have the exclusive discretion to determine when
Participant is no longer actively employed for purposes of his or her Option
grant.

H. Data Privacy.

By entering into this Option Agreement, and as a condition of the grant of the
Option, Participant consents to the collection, use, and transfer of personal
data as described in this section to the full extent permitted by and in full
compliance with Applicable Law.

Participant understands that the Company and its Subsidiaries hold certain
personal information about the Participant, including, but not limited to, name,
home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Options or other entitlement to Shares awarded, canceled,
exercised, vested, unvested, or outstanding in Participant’s favor, for the
purpose of managing and administering the Plan (“Data”).

Participant further understands that the Company and/or its Subsidiaries will
transfer Data among themselves as necessary for the purposes of implementation,
administration, and management of Participant’s participation in the Plan, and
that the Company and/or its Subsidiary may each further transfer Data to any
third parties assisting the Company in the implementation, administration, and
management of the Plan (“Data Recipients”).

Participant understands that these Data Recipients may be located in
Participant’s country of residence or elsewhere, such as the United States and
that that country may have different data privacy laws and protections than
Participant’s country. Participant authorizes the Data Recipients to receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing Participant’s
participation in the Plan, including any transfer of such Data, as may be
required for the administration of the Plan.

Participant understands that Participant may, at any time, review the Data,
request that any necessary amendments be made to it, or withdraw Participant’s
consent herein in writing by contacting the Company. Participant further
understands that withdrawing consent may affect Participant’s ability to
participate in the Plan.

I. Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant.

 

6



--------------------------------------------------------------------------------

This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of California. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or the Option Agreement, the parties hereby submit to and consent to
the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

J. NO GUARANTEE OF CONTINUED SERVICE.

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS OPTION AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH IN THE NOTICE OF GRANT DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH PARTICIPANT’S
RIGHT OR THE COMPANY’S (OR PARENT’S OR SUBSIDIARY’S) RIGHT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

K. Severability. The provisions of this Option Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

L. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under, and Participant’s
participation in the Plan, or future options that may be granted under the Plan
by electronic means or to request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

By Participant’s electronic signature and the electronic signature of the
Company’s representative, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Option Agreement. Participant has reviewed the Plan and this Option Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the Plan
and Option Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Option Agreement.

 

7